               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                         1:20 CV 106 MR WCM

DYLAN WIMBERLY, on behalf of his minor             )
child, other N.A.W.,                               )
                                                   )
                        Plaintiff,                 )
                                                   )           ORDER
      v.                                           )
                                                   )
DOLLAR GENERAL CORPORATION and                     )
DOLGENCORP, LLC                                    )
                                                   )
                      Defendants.                  )
______________________________________             )

      On July 30, 2020, the Court temporarily stayed the requirement that the

parties conduct an initial attorney’s conference pending filing of a third-party

complaint and joinder of issues as to the third-party defendant. Doc. 16.

      Defendants    filed   their    Third-Party   Complaint   against   Cudlie

Accessories, LLC on July 31, 2020. Doc. 17.

      On October 5, 2020, Defendants filed a Notice of Voluntary Dismissal of

the third-party complaint. Doc. 19.

      IT IS THEREFORE ORDERED THAT:

      1. The temporary stay is LIFTED; and,




     Case 1:20-cv-00106-MR-DSC Document 20 Filed 10/05/20 Page 1 of 2
2. The parties are DIRECTED to conduct an Initial Attorneys’

   Conference pursuant to Local Rule 16.1 within 14 days.


                              Signed: October 5, 2020




Case 1:20-cv-00106-MR-DSC Document 20 Filed 10/05/20 Page 2 of 2
